Citation Nr: 1022942	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
(SMC) pursuant to 38 U.S.C.A. § 1114(o).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which awarded SMC at the "L1/2" rate based on a 
100 percent evaluation for the Veteran's service-connected 
residuals of poliomyelitis with loss of use of both feet and 
additional service-connected disabilities ratable at 50 
percent or more.  In an April 2008 correspondence, the 
Veteran's representative alleged clear and unmistakable error 
(CUE) with respect to the December 2007 decision.  The 
correspondence states as follows:  "The veteran was assigned 
SMC 'L' for Aid and Attendance on rating decision dated 
October 29, 2007.  This was based in part on the impairment 
of the veteran's hands and arm disabilities . . . This is 
separate and distinct from the newly assigned evaluation for 
loss of use of both feet SMC 'L' thus entitling him to SMC 
'O' under the guidelines of 38 C.F.R. 3.350(e)(3)."  

The RO construed this correspondence as a CUE claim.  It is 
not.  The April 2008 correspondence is a timely filed notice 
of disagreement with respect to the level of SMC awarded in 
the December 2007 decision.  Therefore, the December 2007 RO 
decision is not final, and the Veteran cannot raise a claim 
based on CUE with respect to this decision.  See Link v. 
West, 12 Vet. App. 39, 44 (1998) (holding that CUE claim does 
not exist, as matter of law, where there is no prior final RO 
decision).  Accordingly, the issue on the title page has been 
recharacterized.

The Veteran requested a hearing on this matter, but withdrew 
his request in August 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
residuals of poliomyelitis with loss of use of both feet and 
anxiety, evaluated as 100 percent disabling (previously 
separately evaluated as residuals of poliomyelitis with loss 
of use of the right foot, decreased motor capability left 
lower extremity, and anxiety); carpal tunnel syndrome, right 
hand (dominant), secondary to residuals of poliomyelitis, 
evaluated as 40 percent disabling; carpal tunnel syndrome, 
left hand (nondominant), secondary to residuals of 
poliomyelitis, evaluated as 30 percent disabling; chronic 
tendinopathy right shoulder (dominant), secondary to 
residuals of poliomyelitis, evaluated as 20 percent 
disabling; and recurrent low back strain and degenerative 
arthritis, secondary to residuals of poliomyelitis, evaluated 
as 10 percent disabling.

2.  The Veteran is currently receiving SMC benefits under 38 
U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) based on 
residuals of poliomyelitis with loss of use of both feet with 
additional disabilities independently ratable at 50 percent 
or more.

3.  The preponderance of the evidence demonstrates that the 
Veteran's service-connected residuals of poliomyelitis cause 
him to fall easily and require assistance bathing, putting on 
his leg brace, and getting up from the toilet; it does not 
show a combination of disabilities or helplessness sufficient 
to warrant a higher level of SMC.


CONCLUSION OF LAW

The criteria for a higher rate of SMC pursuant to 38 U.S.C.A. 
§ 1114(o) have not been met.  38 U.S.C.A. §§ 1114(l), 
1114(o), 1502(b), 1521(d), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(e)(3) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO did not specifically advise the Veteran of the 
necessary elements required to substantiate his claim of 
entitlement to SMC in a notice letter.  However, the RO 
provided the criteria for SMC in the June 2009 statement of 
the case.  Furthermore, the Veteran and his representative 
have demonstrated actual knowledge of the pertinent rating 
criteria.  See June 2009 Form 9 (challenging the "L1/2" 
rating and stating that the RO did not consider damage to the 
nerves of his right hand; August 2008 correspondence 
(claiming that the Veteran's upper extremity disabilities 
prevent him from performing activities of daily living; and 
April 2008 NOD (requesting SMC at the "O" rate based on 
upper extremity impairment separate and distinct from the 
loss of use of both feet).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696, (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining evidence and 
provided VA examinations of the lower extremities and right 
shoulder in December 2006 and May 2007, respectively.  VA's 
duty to assist doctrine does not require that the Veteran be 
afforded another medical examination in this case, because 
there is no competent evidence indicating that the Veteran is 
blind, has blindness in both eyes with visual acuity of 5/200 
or less, has lost both arms, is deaf, has loss of use of both 
arms, or has had his legs amputated, and there is sufficient 
evidence of record for the Board to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increase in SMC

The Veteran served on active duty from December 1952 to 
January 1955.  He contracted poliomyelitis while serving in 
Korea.  In a March 1955 rating decision, the RO granted 
service connection for residuals of poliomyelitis, right 
lower extremity, and awarded a 100 percent evaluation, 
effective January 21, 1955.  

In an August 1955 rating decision, the RO granted SMC under 
38 U.S.C. § 314(k) [now codified at 38 U.S.C.A. § 1114(k)] on 
account of loss of use of the right foot.  

In a September 1990 rating decision, the RO reduced the 
evaluation for residuals of poliomyelitis to 80 percent, 
effective April 3, 1990.  The RO also granted service 
connection for the following disabilities secondary to 
residuals of poliomyelitis:  carpal tunnel syndrome, right 
hand (major), rated as 40 percent disabling; carpal tunnel 
syndrome, left hand (minor), rated as 30 percent disabling; 
anxiety, rated as 30 percent disabling; and recurrent low 
back strain and degenerative arthritis, rated as 10 percent 
disabling.  

In a July 1996 rating decision, the RO granted secondary 
service connection for decreased motor capability, left lower 
extremity, and awarded a 10 percent evaluation.  
In a May 2007 rating decision, the RO granted secondary 
service connection for chronic tendinopathy, right shoulder, 
and awarded a 20 percent evaluation.  The RO also increased 
the evaluation for the Veteran's left lower extremity 
disability to 40 percent.  

In September 2007, the Veteran filed a claim for entitlement 
to a higher SMC rate based on the need for aid and 
attendance.  In an October 2007 rating decision, the RO 
granted SMC under 38 U.S.C.A 1114(l) on account of being in 
need of regular aid and attendance.  

In a December 2007 rating decision, the RO indicated that VA 
examination showed the Veteran had loss of use of the left 
foot, combined this disability and the residuals of 
poliomyelitis with loss of use of the right foot, and awarded 
a 100 percent evaluation.  The RO also granted SMC at the 
"L1/2" rate on account of the 100 percent evaluation for 
the Veteran's bilateral lower extremities and additional 
service-connected disabilities ratable at 50 percent or more.  
[While the Veteran has four other service-connected 
disabilities, none is independently rated at 50 percent or 
more, as required by 38 C.F.R. § 3.350(f)(3).  It appears the 
RO gratuitously combined the disability ratings assigned to 
the Veteran's other service-connected disabilities to reach 
the 50 percent threshold.]  

The Veteran filed a timely notice of disagreement and, in a 
June 2009 statement of the case, the RO found that SMC at the 
"O" rate was not warranted because, while the Veteran had 
loss of use of both feet and required regular aid and 
attendance, these conditions resulted from the same 
underlying etiology of progressive poliomyelitis.  The 
Veteran appealed this decision to the Board.

The Veteran contends that he is entitled to SMC at the "O" 
rate based on the anatomical loss of use of both feet and the 
need for regular aid and attendance under the provisions of 
38 U.S.C.A § 1114(l).  Specifically, he contends that the 
October 2007 aid and attendance award was based on his 
service-connected carpal tunnel disabilities, which are 
separate and distinct from the loss of use of both feet 
associated with his service-connected residuals of 
poliomyelitis.

Under 38 U.S.C.A. § 1114(o), SMC is warranted where the 
veteran, as the result of service-connected disability, has 
suffered disability under conditions which would entitle such 
veteran to two or more of the rates provided in one or more 
subsections (l) through (n), no condition being considered 
twice in the determination, or if the veteran has suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 60 percent or 
more disabling and the veteran has also suffered service-
connected total blindness with 5/200 visual acuity or less, 
or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.

The Veteran has not lost both arms, and he is not deaf.  As 
such, the only criteria the Veteran could possibly qualify 
for would be to satisfy two of the conditions from 1114(l) 
through (n).  The Veteran has not alleged loss of use of both 
arms, he is not blind, and his legs have not been amputated.  
As such, he does not meet the criteria for a rating under 
1114(m) or (n).

Compensation under § 1114(o) is also permitted when there is 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control, through the combination 
of loss of use of both legs and helplessness.  The 
requirement of loss of anal and bladder sphincter control is 
met even though incontinence has been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures.  38 C.F.R. § 3.350(e)(2).  However, 
while the Veteran uses Canadian crutches to ambulate, both 
lower extremities are not paralyzed, and there is no 
indication that he has lost bowel or bladder control.

Under 38 U.S.C.A. § 1114(l), SMC is payable at the higher 
rate if as the result of service-connected disability, the 
veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R.
§ 3.350(b).

In order to obtain compensation under § 1114(o), 
determinations must be based upon separate and distinct 
disabilities.  This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness.  Under no circumstances will the 
combination of "being permanently bedridden" and "being so 
helpless as to require regular aid and attendance" without 
separate and distinct anatomical loss, or loss of use, of two 
extremities, or blindness, be taken as entitling to the 
maximum benefit.  The fact, however, that two separate and 
distinct entitling disabilities, such as anatomical loss, or 
loss of use of both hands and both feet, result from a common 
etiological agent, for example, one injury or rheumatoid 
arthritis, will not preclude maximum entitlement.  38 C.F.R. 
§ 3.350(e)(3).

The evidence clearly reflects the Veteran cannot ambulate 
without using Canadian crutches and/or a leg brace.  He falls 
easily, and relies on the assistance of his spouse.  However, 
the only evidence supporting the Veteran's award for aid and 
attendance of another is based upon his loss of use of both 
feet due to residuals of poliomyelitis.  The September 2007 
statement for consideration of aid and attendance shows that 
the Veteran needed assistance bathing, putting on his leg 
brace, and getting up from the toilet.  The doctor noted that 
the Veteran fell easily and needed a companion for this 
reason.  The only service-connected disability listed is 
"post polio syndrome."  The Veteran does not allege that he 
no longer requires aid and attendance for this condition.

None of the medical records indicate that the Veteran's 
carpal tunnel disabilities result in the Veteran being unable 
to dress himself, keep himself clean, feed himself, tend to 
the wants of nature, or render the Veteran so incapacitated 
that he requires care or assistance.  Nor do the records 
indicate the Veteran is bedridden as a result of his carpal 
tunnel disabilities.  Additionally, the Veteran is not a 
patient in a nursing home because of mental or physical 
incapacity since the record reflects that the Veteran lives 
at home. 

The Board acknowledges the Veteran's claim that he has 
suffered nerve damage to his right hand due to a November 
2007 fall that was reportedly caused by his bilateral leg 
disability.  See June 2009 Form 9.  VA treatment records from 
November 2007 to February 2008 confirm that the Veteran 
fractured his right wrist in November 2007 after a fall.  
Nonunion and a weak hand have been noted.  The Board, 
however, cannot consider this nonservice-connected disability 
in connection with the claim currently on appeal.  A 
September 2009 Report of Contact establishes that the Veteran 
did not wish to file a claim for service connection with 
respect to this disability.  

Given the medical facts presented in this case, the 
disability that renders the Veteran incapable of protecting 
himself from the hazards or dangers incident to his daily 
environment is his loss of use of the feet.  Unfortunately, 
this is the same impairment for which the Veteran was granted 
special monthly compensation for loss of use.  Although the 
Veteran technically requires aid and attendance, it is not 
required for a disability that is separate and distinct from 
the loss of use of the feet and a higher rate of special 
monthly compensation is not warranted.  38 U.S.C.A. § 
1114(o); 38 C.F.R. § 3.350(e)(3).


ORDER

Entitlement to a higher rate of special monthly compensation 
(SMC) pursuant to 38 U.S.C.A. § 1114(o) is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


